
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 432
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2011
			Ms. Sewell (for
			 herself, Mr. McNerney,
			 Ms. Castor of Florida,
			 Ms. McCollum,
			 Ms. Schakowsky,
			 Mr. Hastings of Florida,
			 Ms. Berkley,
			 Mr. Cooper,
			 Mr. Carson of Indiana,
			 Ms. Pelosi,
			 Ms. Jackson Lee of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Hanabusa,
			 Ms. Loretta Sanchez of California,
			 Ms. Fudge,
			 Ms. Waters,
			 Mr. Keating,
			 Mr. Cicilline,
			 Ms. Kaptur,
			 Mr. Carney,
			 Mr. David Scott of Georgia,
			 Mr. Clyburn,
			 Mr. Watt, Mr. Crowley, Mr.
			 Hoyer, Mr. Clay,
			 Mr. Rogers of Alabama,
			 Mr. Brooks,
			 Mr. George Miller of California,
			 Mr. Kucinich,
			 Ms. Hochul,
			 Mr. Walz of Minnesota,
			 Mr. Neal, Mrs. Maloney, Mr.
			 Johnson of Georgia, Ms. Wilson of
			 Florida, Mr. Upton,
			 Ms. Schwartz,
			 Mr. Lewis of Georgia,
			 Mr. Payne,
			 Mr. Connolly of Virginia,
			 Mr. Becerra,
			 Mr. Cleaver,
			 Mr. Meeks,
			 Mrs. Christensen,
			 Ms. Norton,
			 Mr. Conyers,
			 Mr. Clarke of Michigan,
			 Ms. Richardson,
			 Mr. Cummings,
			 Mr. Richmond,
			 Mr. Butterfield,
			 Mr. Thompson of Mississippi,
			 Mr. Jackson of Illinois,
			 Mr. Bonner,
			 Mrs. Roby,
			 Mr. Bachus,
			 Mr. Cohen,
			 Ms. Bass of California,
			 Ms. Moore,
			 Mr. Rangel,
			 Mr. Larson of Connecticut,
			 Mr. West, Mr. Deutch, Mr.
			 Ellison, Mr. Scott of
			 Virginia, Mr. Levin,
			 Ms. Edwards,
			 Mr. Aderholt,
			 Ms. Sutton,
			 Ms. Lee of California,
			 Mr. Bishop of Georgia,
			 Mr. Yarmuth,
			 Ms. Woolsey,
			 Mr. Moran,
			 Mr. Van Hollen,
			 Mr. Welch,
			 Ms. DeLauro,
			 Mr. Ryan of Ohio,
			 Ms. Matsui,
			 Mrs. Capps,
			 Mrs. Schmidt,
			 Mr. Chabot,
			 Mr. Austria,
			 Mr. Fattah,
			 Mr. Rivera,
			 Mr. Barrow, and
			 Mr. DesJarlais) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Celebrating the life and achievements of
		  Reverend Fred Lee Shuttlesworth and honoring him for his tireless efforts in
		  the fight against segregation and his steadfast commitment to the civil rights
		  of all people.
	
	
		Whereas the Reverend Fred Lee Shuttlesworth was born on
			 March 18, 1922, in Mount Meigs, Alabama;
		Whereas Reverend Shuttlesworth, a former truck driver who
			 studied theology at night, was ordained in 1948;
		Whereas Reverend Shuttlesworth became pastor of Bethel
			 Baptist Church in Birmingham, Alabama, in 1953, and was an outspoken leader in
			 the fight for racial equality;
		Whereas Reverend Shuttlesworth worked alongside Dr. Martin
			 Luther King, Jr., and was hailed by Dr. King for his courage and energy in the
			 fight for civil rights;
		Whereas, in May 1956, Reverend Shuttlesworth established
			 the Alabama Christian Movement for Human Rights when the National Association
			 for the Advancement of Colored People was banned from Alabama by court
			 injunction;
		Whereas, in a brazen attempt to threaten Reverend
			 Shuttleworth’s resolve and commitment to the fight for equality and justice, 6
			 sticks of dynamite were detonated outside Reverend Shuttlesworth's bedroom
			 window on Christmas Day, 1956;
		Whereas, on the day after the attack on his home, on
			 December 26, 1956, an undeterred Reverend Shuttlesworth courageously continued
			 the fight for equal rights, leading 250 people in a protest of segregated buses
			 in Birmingham;
		Whereas Reverend Shuttlesworth was beaten with chains and
			 brass knuckles by a mob of Ku Klux Klansmen in 1957 when he tried to enroll his
			 children in a segregated school in Birmingham;
		Whereas Reverend Shuttlesworth co-founded the Southern
			 Christian Leadership Conference in 1957, serving as the first secretary of the
			 organization from 1958 to 1970 and as its president in 2004;
		Whereas Reverend Shuttlesworth participated in protesting
			 segregated lunch counters and helped lead sit-ins in 1960;
		Whereas Reverend Shuttlesworth worked with the Congress of
			 Racial Equality to organize the Freedom Rides against segregated interstate
			 buses in the South in 1961;
		Whereas it was Reverend Shuttlesworth who called upon
			 Attorney General Robert Kennedy to protect the Freedom Riders;
		Whereas Reverend Shuttlesworth freed a group of Freedom
			 Riders from jail and drove them to the Tennessee State line to safety;
		Whereas, in 1963, Reverend Shuttlesworth persuaded Dr.
			 King to bring the civil rights movement to Birmingham;
		Whereas, in the spring of 1963, Reverend Shuttlesworth
			 designed a mass campaign that included a series of nonviolent sit-ins and
			 marches against illegal segregation by Black children, students, clergymen, and
			 others;
		Whereas, in 1963, while leading a nonviolent protest
			 against segregation in Birmingham, Reverend Shuttlesworth was slammed against a
			 wall and knocked unconscious by the force of the water pressure from fire hoses
			 turned on demonstrators at the order of Bull Connor, the Commissioner of Public
			 Safety;
		Whereas the televised images of Connor directing the use
			 of firefighters’ hoses and police dogs to attack nonviolent demonstrators, and
			 to arrest those undeterred by violence, had a profound effect on the view of
			 the civil rights struggle by citizens of the United States;
		Whereas, as a result of those violent images, President
			 John Fitzgerald Kennedy called the fight for equality a moral issue;
		Whereas those violent images helped lead to the passage of
			 the Civil Rights Act of 1964 (Public Law 88–352; 78 Stat. 241);
		Whereas, in his 1963 book Why We Can't
			 Wait, Dr. King called Reverend Shuttlesworth one of the nation's
			 most courageous freedom fighters . . . a wiry, energetic, and indomitable
			 man;
		Whereas, in March 1965, Reverend Shuttlesworth helped
			 organize the historic march from Selma to Montgomery to protest voting
			 discrimination in Alabama;
		Whereas Reverend Shuttlesworth became pastor of the
			 Greater New Light Baptist Church in Cincinnati, Ohio, in 1966 and served as
			 pastor until his retirement in 2006;
		Whereas Reverend Shuttlesworth advocated for racial
			 justice in Cincinnati and for increased minority representation in the public
			 institutions of Cincinnati, including the police department and city
			 council;
		Whereas, in the 1980s, Reverend Shuttlesworth established
			 the Shuttlesworth Housing Foundation in Cincinnati, which helped low-income
			 families in Cincinnati become homeowners;
		Whereas, in 2001, President William Jefferson Clinton
			 awarded Reverend Shuttlesworth a Presidential Citizens Medal for his leadership
			 in the nonviolent civil rights movement of the 1950s and 60s, leading
			 efforts to integrate Birmingham, Alabama's schools, buses, and recreational
			 facilities;
		Whereas the Birmingham international airport was named for
			 Reverend Shuttlesworth in 2008, and is now known as the
			 Birmingham-Shuttlesworth International Airport;
		Whereas Reverend Shuttlesworth was inducted into the Ohio
			 Civil Rights Commission Hall of Fame in 2009;
		Whereas in Reverend Shuttlesworth's final sermon he said
			 the best thing we can do is be a servant of God . . . it does good to
			 stand up and serve others; and
		Whereas upon the death of Reverend Shuttlesworth,
			 President Barack Hussein Obama said of Reverend Shut­tles­worth that he
			 dedicated his life to advancing the cause of justice for all Americans.
			 He was a testament to the strength of the human spirit. And today we stand on
			 his shoulders, and the shoulders of all those who marched and sat and lifted
			 their voices to help perfect our union: Now, therefore, be it
		
	
		That the House of Representatives
			 celebrates the life and achievements of Reverend Fred Lee Shuttlesworth and
			 honors him for his tireless efforts in the fight against segregation and his
			 steadfast commitment to the civil rights of all people.
		
